Citation Nr: 9900005	
Decision Date: 01/04/99    Archive Date: 01/12/99

DOCKET NO.  96-47 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
August 1968.

This matter comes to the Board of Veterans Appeals (Board) 
on appeal from a July 1996 RO decision which denied the 
veterans claim for service connection for PTSD.  In October 
1997, the veteran provided testimony at a RO hearing.


REMAND

The file indicates that there is a further VA duty to assist 
the veteran in developing evidence pertinent to his claim for 
service connection for PTSD.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. §§ 3.103(a), 3.159 (1998).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1998).

The RO denied the veterans claim for service connection for 
PTSD partly on the grounds that there was no credible 
evidence of an in-service stressor.  38 C.F.R. § 3.304(f).  
The veteran's service personnel records show that he served 
in the Navy aboard various ships, including the USS Boxer.  
He alleges that PTSD stressors occurred when he was on the 
Boxer during the time the ship was in Vietnam waters.  
Apparently, he had duties as a fireman.  His service records 
do not indicate that he engaged in combat, nor is there other 
evidence that he engaged in combat.  Thus, the veteran's 
statements and testimony are inadequate to prove the 
occurrence of a stressor in service, and such a stressor must 
be established by official service records or other credible 
supporting evidence.  Gaines v. West, 11 Vet.App. 353 (1998); 
Cohen v. Brown, 10 Vet.App. 128 (1997); Doran v. Brown, 
6 Vet. App. 283(1994).  

The file shows that the veteran has made various allegations 
of service stressors.  For example, he has alleged that when 
he served aboard the Boxer, a hospital and support ship, in 
Vietnam, he was involved in the evacuation and transport of 
dead and wounded servicemen from a Vietnamese beachhead to 
the ship, via helicopter.  He said he saw numerous dead and 
wounded servicemen, and saw body parts fall out of body bags.  
He also said that his ship drew enemy fire and that he 
witnessed helicopters explode in mid-air.  There is no 
indication that the RO has made any efforts to corroborate 
the veterans statements of stressors with the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR).  
Additionally, the veterans representative has repeatedly 
requested that the deck log of the Boxer be obtained so that 
the veterans claimed stressors can be verified.  The Board 
finds that an effort should be made to verify alleged service 
stressors. 

The RO also denied service connection for PTSD partly on the 
basis that there was no clear diagnosis of the condition.  
38 C.F.R. § 3.304(f).  A clear diagnosis of PTSD means one 
which is unequivocal.  Cohen, supra.  Some of the medical 
records include a diagnosis of PTSD (e.g., records from a May 
1996 VA hospitalization), while other medical records do not 
(e.g., VA examination of June 1996, finding no PTSD and 
diagnosing depression, polysubstance abuse, and a personality 
disorder).  Pursuant to 38 C.F.R. § 4.125, as revised 
effective November 7, 1996, a diagnosis of PTSD must conform 
to the criteria of DSM-IV.  In the judgment of the Board, the 
veteran should undergo another VA examination to ascertain if 
there is a clear diagnosis of PTSD under DSM-IV.  Cohen, 
supra.  The RO should also obtain additional relevant medical 
records.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
The file indicates such records exist.  For example, a notice 
of VA hospitalization indicates the veteran was admitted, 
with a diagnosis of PTSD, from July to October 1997; but the 
records of such admission are not on file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should instruct the veteran to 
provide a detailed written account 
(including dates, locations, names of 
other persons involved, etc.) of the 
alleged service stressors for PTSD.  
After the veteran submits his written 
statement, the RO should forward it 
(along with copies of his service 
personnel records and any other records 
relevant to the PTSD claim) to the 
USASCRUR, and request that the USASCRUR 
investigate and attempt to verify the 
alleged stressors through various sources 
(including, if pertinent to the claimed 
stressors, the deck log of the USS 
Boxer).

2.  The RO should have the veteran 
identify (names, addresses, dates) all 
medical providers who have treated him 
for all psychiatric and substance abuse 
problems since his service discharge, 
including but not limited to the VA 
facilities in Newington and West Haven, 
Connecticut.  Following the procedures of 
38 C.F.R. § 3.159, the RO should obtain 
copies of all related medical records 
which are not already on file.

3.  Thereafter, the RO should have the 
veteran undergo a VA examination to 
diagnose or rule out PTSD, and any 
diagnosis of PTSD should be in accordance 
with DSM-IV.  The claims folder must be 
provided to and reviewed by the doctor.  
If PTSD is diagnosed, the examiner should 
clearly identify the reported stressors 
which are deemed to be the cause of the 
condition.

4.  Thereafter, the RO should review the 
claim for service connection for PTSD.  
If the claim remains denied, a 
supplemental statement of the case should 


be issued to the veteran and his 
representative, and they should be given 
an opportunity to respond.  Then the case 
should be returned to the Board for 
further appellate review.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
